Citation Nr: 1209527	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-37 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to June 1967 and from May 1968 to December 1969, including service in Vietnam.  He died in February 2007, and the appellant claims as his surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  In that decision, the RO denied entitlement to DIC under 38 U.S.C.A. § 1318 and service connection for the cause of the Veteran's death.

In March 2009, the appellant testified during a hearing before a decision review officer (DRO) at the RO; a transcript of that hearing is of record.


FINDINGS OF FACT

1.  At the time of the Veteran's death, service connection was in effect for acute myelogenous leukemia (AML), rated 100 percent disabling from September 26, 2005, renal dysfunction, rated 80 percent disabling from April 18, 2006, and posttraumatic stress disorder (PTSD), rated 50 percent disabling from January 19, 2000.

2.  An October 2008 RO decision, issued after the Veteran's death, found that there was clear and unmistakable error (CUE) in the RO's November 2006 grant of entitlement to service connection for AML and renal dysfunction.

3.  The AML that contributed to the Veteran's death was related to his presumed in-service exposure to Agent Orange.

4.  DIC benefits under 38 U.S.C.A. § 1318 are payable as if the cause of death were service-connected.


CONCLUSIONS OF LAW

1.  The AML that was a contributory cause of death was related to service.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.5, 3.312 (2011).

2.  The claim for DIC benefits under 38 U.S.C.A. § 1318 is moot.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

However, as the Board is granting the claim for entitlement to service connection for the cause of the Veteran's death, and this renders moot the claim for entitlement to DIC under 38 U.S.C.A. § 1318, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Analysis

In order to establish service connection for the cause of a Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 C.F.R. § 3.312(a).

In order to constitute the principal cause of death, the service- connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

The death certificate indicates that the causes of death were acute renal failure, sepsis and AML.  At the time of the Veteran's death, service connection was in effect for acute myelogenous leukemia (AML), rated 100 percent disabling from September 26, 2005, renal dysfunction, rated 80 percent disabling from April 18, 2006, and posttraumatic stress disorder (PTSD), rated 50 percent disabling from January 19, 2000.

Thus, at the time of the RO's November 2006 initial adjudication of the claim for entitlement to service connection for the cause of death, one of the causes of death listed on the death certificate was precisely the same disability for which the Veteran was in receipt of service connection, AML.  Yet, without acknowledging this fact, the RO denied entitlement to service connection for the cause of death.  This undebatably incorrect application of the relevant statute and regulation constituted clear and unmistakable error (CUE).  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Moreover, the RO's May 2007 VCAA letter also failed to acknowledge that at the time of his death the Veteran was service connected for AML and did not provide an explanation of the evidence and information required to substantiate the cause of death claim based on this previously service-connected condition, in violation of Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007), rev'd on other grounds, Hupp v. Shinseki, 329 Fed. Appx. 277 (Fed. Cir. May 19, 2009) (unpublished).  In addition, when the RO did address the fact that the Veteran had been service connected for AML, it issued an October 2008 decision finding CUE in the November 2006 decision granting entitlement to service connection for AML, pursuant to 38 C.F.R. § 3.105(a), rather than following the procedures for severing service connection in 38 C.F.R. § 3.105(d).

Notwithstanding the above procedural irregularities, the Board notes that, in determining whether the disability that resulted in the death of the Veteran was the result of active service, the standards and criteria applicable to service connection claims generally are to be applied.  See 38 U.S.C.A. §§ 1110, 1310(a).  In a DIC claim based on cause of death, the first requirement for service connection, evidence of a current disability, will always have been met (the current disability being the condition that caused the Veteran to die).  Carbino v. Gober, 10 Vet. App. 507, 509 (1997), aff'd sub nom. Carbino v. West, 168 F.3d 32 (Fed. Cir. 1999).  The in-service event element has also been met in this case, as the Veteran, who served in Vietnam, is presumed to have been exposed to Agent Orange.  38 U.S.C.A. § 1116(f) (West 2002).  The issue is thus whether there was a relationship between the two.

The death certificate indicates that the causes of death were acute renal failure, sepsis and AML.  The appellant's primary claim is that the AML was related to Agent Orange exposure, notwithstanding its absence from the list of diseases presumed service connected in veterans exposed to Agent Orange.  38 C.F.R. § 3.309(e) (including only chronic lymphocytic leukemia (CLL)), hairy cell leukemia and other chronic B-cell leukemias, but not other types of leukemia, including AML.  See also Notice, Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed Reg. 32395-01 (June 12, 2007) (noting AML is the most common leukemia among adults, that risk factors for AML include high doses of ionizing radiation, occupational exposure to benzene, and some medications used in cancer chemotherapy, and that, taking account of the available evidence and the National Academy of Sciences' (NAS') analysis, VA has found that the credible evidence against an association between herbicide exposure and AML and other types of leukemia outweighs the credible evidence for such an association, and has determined that a positive association does not exist).  

However, the lack of availability of service connection on a presumptive basis for a particular disease does not preclude consideration of entitlement to service connection for that same disease on a direct basis. 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d).   Moreover, in direct appeals, all filings must be read in a liberal manner, and Board must review all issues reasonably raised from a liberal reading of all documents in the record.  Robinson v. Shinseki, 557 F.3d 1355, 1361 (Fed. Cir. 2009); EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  The Board must therefore service connection for cause of death based on the theory that it was caused by Agent Orange exposure, notwithstanding VA's general finding against a positive association between Agent Orange exposure and AML.

Dr. Cho opined in a March 2008 letter that the Veteran's myelodysplastic syndrome, which evolved into AML, was likely the result of his exposure to Agent Orange.  He noted that the disease with which the Veteran had been diagnosed was associated with exposure to Agent Orange.  While Dr. Cho did not give a detailed rationale for his conclusion, his opinion with an explanation is entitled to some evidentiary weight.  Cf. Hogan v. Peake, 544 F.3d 1295, 1297-98 (Fed. Cir. 2008) (even if flawed because stated uncertainly, an opinion from a licensed counselor regarding the etiology of a claimant's psychological disorder must be considered as "evidence" of whether the disorder was incurred in service).  Moreover, there is no contrary medical opinion in the evidence of record.  In these circumstances, were the Board to remand the claim for a VA examination as to whether the AML that contributed to the Veteran's death was related to his presumed in-service Agent Orange exposure, such development could be construed as obtaining additional evidence for the sole purpose of denying a claim, which is impermissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  Consequently, as the weight of the evidence reflects that the AML that was a contributory cause of the Veteran's death was related to service, entitlement to service connection for the cause of the Veteran's death is warranted.

As to the remaining claim, DIC benefits under 38 U.S.C.A. § 1318 are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected, where a veteran was rated totally disabled for 10 or more years immediately preceding death.  Here, since the Board has already granted service connection for the Veteran's cause of death, it need not decide the claim for benefits under 38 U.S.C.A. § 1318, as granting the claim would not increase the appellant's benefits.  The Board will therefore dismiss the claim as moot.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed as moot.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


